 In the Matter of - DROVERSJOURNALPUBLISHING COMPANYandAMERICANFEDERATION OF RADIO ARTISTS,CHICAGO LOCAL, AF-FILIATED WITH THEAMERICANFEDERATIONOF LABORCase No. C-1320.-Decided September 25, 1939Publishing and Radio BroadcastingIndustry-Settlement:stipulation provid-ing for compliancewith the Act, includingreinstatementwith back.pay as toone person,back pay without reinstatementas to another person-Order:entered on stipulation.Mr. Hyman A. Schulson,for the Board.Mr. Thomas P. Riordan,of Chicago, Ill., for the respondent..Mr. Raymond Jones,of Chicago, Ill., for the Union.Mr. Ray Johnson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Fed-eration of Radio Artists, Chicago Local, Affiliated With the AmericanFederation of Labor,. herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Thirteenth Region (Chicago, Illinois), issued its complaintdated June 13, 1939, against Drovers Journal Publishing Company,Chicago, Illinois, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On June 13, 1939, a copy of the complaint and notice of hearingthereon were duly served upon the respondent and upon the Union.Concerning the unfair labor practices the complaint alleged, in sub-stance, that on or about January 30, 1939, the respondent dischargedtwo of its employees, John Odell and Joseph Silver, and has sincerefused to employ them for the reason that they joined and assistedthe Union and engaged in concerted activities with other employees15 N. L. R. B., No. K.654 DROVERSJOURNAL PUBLISHING COMPANY655of respondent for the purposes of collective bargaining and othermutual aid and protection, and that respondent by these acts, and.byinterrogating its employees regarding their laborunion affiliations,and by other acts, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.On June 21, ' 1939, the ' respondent, the Union, and counsel for theBoard entered into a stipulation in settlement of the case.Thisstipulation provides as follows :STIPULATION AND AGREEMENTIT- IS HEREBY STIPULATED AND AGREED by and. between DroversJournal Publishing Company, hereinafter called the respondent,American Federation of Radio Artists, Chicago Local, AffiliatedWith The American Federation of Labor, hereinafter called theunion, and Hyman A. Schulson, attorney, National Labor Re-lations Board, that,IUpon charges- and amended charges duly filed by the union,theNational Labor = Relations Board, hereinafter called theBoard, by. G. L. Patterson, Regional Director for the ThirteenthRegion: (Chicago, Illinois), hereinafter called the Regional Di-rector, acting pursuant to authority granted in the NationalLabor Relations Act, 49 Stat: 449, hereinafter called the Act, andin the. National Labor Relations Board Rules and Regulations,.Series 1, as. amended, issued its Complaint against the respondentalleging that the respondent had engaged in and was engagingin certain unfair labor practices affecting commerce within themeaning-of Section .8, Subdivisions (1) . and (3) and Section 2,_-Subdivisions '(6) and (7) of the Act.. On, June 13, 1939; a..copyof the Complaint, Notice of Hearing thereon, Amended Charges,and National Labor Relations Board Rules and Regulations,Series 1, as amended, hereinafter collectively called Board's Ex-hibitNo. 1, were. duly served upon the respondent ;and theunion. =...-.II.The respondent is and hasr.been since June 1906, a corporationorganized under and existing by virtue of the laws of the Stateof, Illinois, having its principal office and place of business at836Exchange Avenue, Union Stock Yards, in the City ofChicago, County of Cook, State of Illinois. 656DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe respondent is now and at all times hereinafter mentionedhas been engaged at a place of business located at. 836 ExchangeAvenue,. Union Stock Yards, City of Chicago, County of : Cook,.State of Illinois, in the general printing business and in theprinting, publication, and distribution of farm and livestocknewspapers, including the Chicago Daily Drovers Journal.The.respondent also owns and operates, under a license from the-Federal Communications Commission, a radio station underthe call lettersWAAF, hereinafter called WAAF, with studioson the 24th floor of the Palmer House in Chicago, Illinois, anda transmitter at the Union Stock Yards, Chicago, Illinois.IVIn the course and conduct of its business and in the operationsofWAAF, the respondent, during the period from June 1;1938 to June 1, 1939, caused thirty five per cent (35%) of thestudio and transmitter equipment and records used by WAAF,.valued at approximately Ten Thousand Dollars ($10,000.00),.to be purchased and transported in interstate commerce fromand through States of the United States other than the Stateof Illinois toWAAF in the State of Illinois.WAAF operateswith 1,000 watts' power on a frequency of 920 kilocycles.Theprincipal coverage of WAAF is a radius of approximately 100miles from Chicago, Illinois.. The programs broadcast by -WAAF have.been..detected..by...listeners.in.Statesother=than theState of Illinois.its business and in the operations of WAAF, is now and hasbeen continuously receiving and transmitting intelligence- fromand to States of the United States other than the State ofIllinois.VThe respondent is engaged in interstate commerce within themeaning of Section 2, Subdivisions (6) and (7) of the Act andthe decisions of the United States Supreme Court thereunder.VIThe union is a labor-organization as-defined, in Section .2^ Sub-division (5) of the Act. DROVERS JOURNAL PUBLISHING COMPANYVII657This Stipulation- and Agreement and Board's Exhibit No. 1may be introduced as evidence in this Matter by filing the samewith the National Labor Relations Board at Washington, D. C.The parties hereto expressly waive their rights to a hearing inthisMatter, the issuance of a, Trial Examiner's IntermediateReport, and the making of Findings of Fact and Conclusions ofLaw by the Board pursuant to provisions of the Act.VIIIUpon the record in this Matter, the pleadings,Board's ExhibitNo. 1, and the Stipulation and Agreement,if approved by theBoard, an Order may forthwith be entered by the Boardproviding as follows :Drovers Journal Publishing Company,its agents,successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in the American Federation ofRadio Artists, Chicago Local,Affiliatedwith the AmericanFederation of Labor, or any other labor organization of itsemployees, 'by discharging or discriminating in any manneragainst its employees in regard to hire,tenure of employment,or any term or condition of employment;(b) In any other manner interfering with,restraining orcoercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations,to bar-gaiii-collectiveily through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action to effectuate thepolicies of the National.Labor'Relations Act: .(a)Offer to Joseph Silver immediate and full reinstatementto his'former position without prejudice to his seniority andother rights and privileges;(b)Pay back pay to Joseph Silver in the amount.of FourHundred and FiftyDollars($450) and to Jack Odell in theamount of Seven Hundred Dollars($700) on June 22, 1939 infull and complete satisfaction of all liabilities of the respondentfor back pay on account of the matters and things set forth inthe Complaint herein..(c)Post immediately,upon approval of this Stipulation andAgreementby the National Labor Relations Board,in a con- 658DECISIONSOF NATIONAL LABOR TELATIONS BOARDspicuous place at Radio Station WAAF and maintain for a.period of not less than 60 days from.the date of posting, noticesto its employees at Radio Station WAAF stating that DroversJournal Publishing Company will cease and desist in the.mannerset forth above in paragraphs 1 (a) and (b) and that DroversJournal Publishing Company will take the affirmative action setforth in paragraphs 2 (a), (b) and (c) herein.(d)Notify the Regional Director of the National Labor Re-lations Board for the Thirteenth Region within a period of fendays from the date of the Board's approval of this Stipulationand Agreement what steps Drovers Journal Publishing Companyhas taken to comply herewith.IT IS FURTHER STIPULATED AND AGREED that the United StatesCircuit Court of Appeals for the Seventh Circuit may upon ap-plication by the National Labor Relations Board enter its decreeenforcing the Order of the Board in the form set out, and therespondent expressly waives its right to contest the entry of anysuch decree and its right to receive notice of the filing of anapplication for the entry of such decree.All stipulations herein made and other terms and conditionshereof are expressly made subject to the approval of the NationalLabor Relations Board, Washington, D. C.On July 1, 1939, the Board issued its Order approving the abovestipulation, making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a Decision andOrder by the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTDrovers Journal Publishing Company is an Illinois corporationwith its principal office and place of business in Chicago, Illinois.It is engaged in the general printing business and in the printing,publication, and distribution of farm and livestock newspapers,including the Chicago Daily Drovers Journal, and owns and operates,under a license from the Federal Communications Commission, aradio station in Chicago, Illinois, known by the call letters WAAF..The. principal coverage of the radio station, herein called WAAF, isa radius `'approximately 100 miles ' from Chicago, Illinois, and theprograms broadcast by WAAF have been detected by listeners inStates other than the State of Illinois. In the course and conduct DROVERS JOURNAL PUBLISHING COMPANY659of its business and in the operations of WAAF the respondent con-tinuously receives and transmits intelligence from and to States of theUnited States other than the State of Illinois.The-respondent in the course and conduct of its business and inthe operations of WAAF, during the fiscal year ending June 1, 1939,caused 35 per cent of the studio and transmitter equipment andrecords used by WAAF, valued at approximately $10,000.00, to bepurchased and transported from States other than the State ofIllinois toWAAF in the. State of Illinois.The respondent admitsthat it is engaged in interstate commerce within the meaning ofSection 2, Subdivisions (6) -and (7) of the Act.We find that the above-described operations constitute a continuousflow of traffic, communication and commerce among the severalStates. ,ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Drovers Journal Publishing Company, its agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in the American Federation ofRadio Artists, Chicago Local, Affiliated with the American Federa-tion of Labor, or any other labor organization of its employees, bydischarging or discriminating in any manner against its employeesin regard to hire, tenure of employment, or any term or condition ofemployment;(b) In any other manner interfering with, restraining, or coercingitsemployees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the National.Labor Relations Act.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Offer to Joseph Silver immediate and full reinstatement to his,former position without prejudice to his seniority and other rights,and privileges;(b)Pay back pay to Joseph Silver in the amount of four hundredand fifty dollars ($450) and to Jack Odell in the amount of sevenhundred dollars ($700) on June 22, 1939 in full and complete satis- 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDfaction of all liabilities of the respondent for back pay on accountof the matters and things set forth in the Complaint herein;(c)Post immediately, upon approval of this Stipulation and Agree-ment by the National Labor Relations Board, in a conspicuous placeat radio station WAAF and maintain for a period of not less than 60days from the date of posting, notices to its employees at radio stationWAAF'stating that Drovers Journal Publishing Company will ceaseand desist in the manner set forth above in paragraphs 1 (a) and (b)and that Drovers Journal Publishing Company will take the affirma-tive action set forth in paragraphs 2 (a), (b), and (c) herein;(d)Notify the Regional Director of the National Labor RelationsBoard for the Thirteenth Region within a period of 10 days from thestepsDrovers Journal Publishing Company has taken to complyherewith.